DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (10,958,951, hereinafter refers ‘951). 

Regarding claim 21, the claim limitation “receive one or more media streams, each from a respective one of a one or more media capture devices; receive, from a client device, for each of the one or more media streams, metadata pertaining to the media stream and comprising state data including at least one of an active and a potential state of the respective media stream; predict a triggering event comprising whether a memory device assigned for storing the one or more active media streams will be full, given a current rate of streaming within a time less than a time threshold; and output data, including the triggering event, to the client device” is corresponding to claim limitation of “receive one or more media streams, each from a respective one of a one or more media capture devices; receive, from a client device, for each of the one or more media streams, state data including at least one of an active and a potential state of the respective media program…predict a triggering event comprising whether a memory device assigned for storing the one or more active media streams will be full, given a current rate of streaming within a time less than a time threshold; and output data, including the triggering event, to the client device” of claim 1 of ‘951.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of pending application is broadly read over by claim 1 of ‘951.
Regarding claim 22, the claim limitation of “wherein the computer is further programmed to disconnect from the client device and then, upon reconnecting to the client device, provide at least one of the media streams and the state data to the client device” is corresponding to claim limitation of “wherein the computer is further programmed to disconnect from the client device and then, upon reconnecting to the client device, provide at least one of the media streams and the state data to the client device” of claim 1 of ‘951, and thus the claim limitation of 22 is met by claim 1 of ‘951.
Regarding claim 23, the claim limitation of “wherein the computer is further programmed to, upon reconnecting to a second client device, provide the media stream to the second client device” is corresponding to claim limitation of “wherein the computer is further programmed to, upon reconnecting to a second client device, provide the media stream to the second client device” of claim 2 of ‘951, and thus the claim limitation of 23 is same as claim 2 of ‘951.
Regarding claim 24, the claim limitation of “wherein the computer is further programmed to, upon reconnecting to a second client device, provide the state data to the second client device” is corresponding to claim limitation of “wherein the computer is further programmed to, upon reconnecting to a second client device, provide the state data to the second client device” of claim 3 of ‘951, and thus the claim limitation of 24 is same as claim 3 of ‘951.
Regarding claim 25, the claim limitation of “wherein the state data further includes a
position of the media stream in a client device user interface” is corresponding to claim limitation of “wherein the state data further includes a position of the media stream in a client device user interface” of claim 4 of ‘951, and thus the claim limitation of 25 is same as claim 4 of ‘951.
Regarding claim 26, the claim limitation of “wherein the computer is further programmed to, based on an instruction received from the client device, stream the media to an output device that is one of a recording device, a display device, and a web-based streaming service” is corresponding to claim limitation of “wherein the computer is further programmed to, based on an instruction received from the client device, stream the media to an output device that is one of a recording device, a display device, and a web-based streaming service” of claim 5 of ‘951, and thus the claim limitation of 26 is same as claim 5 of ‘951.
Regarding claim 27, the claim limitation of “wherein the computer is further programmed to:
save the outputted data in a computer memory, upon determining that the client device failed to display the outputted data; and resend the data to the client device, upon determining that at least one of a new connection between the client device and the computer is established and an application associated with controlling the computer is activated on the client device” is corresponding to claim limitation of “wherein the computer is further programmed to: save the outputted data in a computer memory, upon determining that the client device failed to display the outputted data; and resend the data to the client device, upon determining that at least one of a new connection between the client device and the computer is established and an application associated with controlling the computer is activated on the client device” of claim 6 of ‘951, and thus the claim limitation of 27 is same as claim 6 of ‘951.
Regarding claim 28, the claim limitation of “wherein the computer is further programmed to suppress provision of one or more of the media streams for which state data specifies the potential state” is corresponding to claim limitation of “wherein the computer is further programmed to suppress provision of one or more of the media streams for which state data specifies the potential state” of claim 7 of ‘951, and thus the claim limitation of 28 is same as claim 7 of ‘951.
Regarding claim 29, the claim limitation of “wherein connecting and reconnecting with
the client device occurs when an application that receives the one or more media streams is activated on the client device” is corresponding to claim limitation of “wherein connecting and reconnecting with the client device occurs when an application that receives the one or more media streams is activated on the client device” of claim 8 of ‘951, and thus the claim limitation of 29 is same as claim 8 of ‘951.
Regarding claim 30, the claim limitation of “further comprising the client device, programmed to request the state data from a server computer upon determining that the client device lacks state data for at least one of media stream being received from the server computer” is corresponding to claim limitation of “further comprising the client device, programmed to request the state data from a server computer upon determining that the client device lacks state data for at least one of media stream being received from the server computer” of claim 9 of ‘951, and thus the claim limitation of 30 is same as claim 9 of ‘951.
Regarding claim 31, the claim limitation “receive one or more media streams, each from a respective one of a one or more media capture devices; receive, from a client device, for each of the one or more media streams, metadata pertaining to the media stream and comprising state data including at least one of an active and a potential state of the respective media stream; predict a triggering event comprising whether a memory device assigned for storing the one or more active media streams will be full, given a current rate of streaming within a time less than a time threshold; and output data, including the triggering event, to the client device” is corresponding to claim limitation of “receive one or more media streams, each from a respective one of a one or more media capture devices; receive, from a client device, for each of the one or more media streams, state data including at least one of an active and a potential state of the respective media program…predict a triggering event comprising whether a memory device assigned for storing the one or more active media streams will be full, given a current rate of streaming within a time less than a time threshold; and output data, including the triggering event, to the client device” of claim 13 of ‘951.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 31 of pending application is broadly read over by claim 13 of ‘951.
Regarding claim 32, the claim limitation of “wherein the computer is further programmed to disconnect from the client device and then, upon reconnecting to the client device, provide at least one of the media streams and the state data to the client device” is corresponding to claim limitation of “wherein the computer is further programmed to disconnect from the client device and then, upon reconnecting to the client device, provide at least one of the media streams and the state data to the client device” of claim 13 of ‘951, and thus the claim limitation of 32 is met by claim 13 of ‘951.
Regarding claim 33, the claim limitation of “wherein the computer is further programmed to, upon reconnecting to a second client device, provide the media stream to the second client device” is corresponding to claim limitation of “wherein the computer is further programmed to, upon reconnecting to a second client device, provide the media stream to the second client device” of claim 14 of ‘951, and thus the claim limitation of 33 is same as claim 14 of ‘951.
Regarding claim 34, the claim limitation of “wherein the computer is further programmed to, upon reconnecting to a second client device, provide the state data to the second client device” is corresponding to claim limitation of “wherein the computer is further programmed to, upon reconnecting to a second client device, provide the state data to the second client device” of claim 15 of ‘951, and thus the claim limitation of 34 is same as claim 15 of ‘951.
Regarding claim 35, the claim limitation of “save the outputted data in a computer memory, upon determining that the client device failed to display the outputted data; and resend the data to the client device, upon determining that at least one of a new connection between the client device and the computer is established and an application associated with controlling the computer is activated on the client device” is corresponding to claim limitation of “wherein the computer is further programmed to: save the outputted data in a computer memory, upon determining that the client device failed to display the outputted data; and resend the data to the client device, upon determining that at least one of a new connection between the client device and the computer is established and an application associated with controlling the computer is activated on the client device” of claim 16 of ‘951, and thus the claim limitation of 35  is same as claim 16 of ‘951.
Regarding claim 36, the claim limitation of “wherein the computer is further programmed to suppress provision of one or more of the media streams for which state data specifies the potential state” is corresponding to claim limitation of “wherein the computer is further programmed to suppress provision of one or more of the media streams for which state data specifies the potential state” of claim 17 of ‘951, and thus the claim limitation of 36 is same as claim 17 of ‘951.
Regarding claim 37, the claim limitation of “wherein connecting and reconnecting with
the client device occurs when an application that receives the one or more media streams is activated on the client device” is corresponding to claim limitation of “wherein connecting and reconnecting with the client device occurs when an application that receives the one or more media streams is activated on the client device” of claim 18 of ‘951, and thus the claim limitation of 37 is same as claim 18 of ‘951.
Regarding claim 38, the claim limitation “a client device programmed to provide for each of one or more media streams, metadata pertaining to the media stream and comprising state data including at least one of an active and a potential state of the media stream; and a media studio computer programmed to receive the one or more media streams and the state data, predict a triggering event comprising whether a memory device assigned for storing the one or more active media streams will be full, given a current rate of streaming within a time less than a time threshold, and output data, including the triggering event, to the client device” is corresponding to claim limitation “a client device programmed to provide for each of one or more media streams, metadata pertaining to the media stream and comprising state data including at least one of an active and a potential state of the media stream; and a media studio computer programmed to receive the one or more media streams and the state data, predict a triggering event comprising whether a memory device assigned for storing the one or more active media streams will be full, given a current rate of streaming within a time less than a time threshold, and output data, including the triggering event, to the client device…” of claim 19 of ‘951. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 38 of pending application is broadly read over by claim 19 of ‘951.
Regarding claim 39, the claim limitation of “wherein the media studio computer is further programmed to: disconnect from the client device, and then, upon reconnecting to the client device, provide at least one of the media streams and the state data to the client device and suppress provision of one or more of the media streams for which state data specifies the potential state” is corresponding to claim limitation of “wherein the media studio computer is further programmed to: disconnect from the client device, and then, upon reconnecting to the client device, provide at least one of the media streams and the state data to the client device and suppress provision of one or more of the media streams for which state data specifies the potential state” of claim 19 of ‘951, and thus the claim limitation of 39 is same as claim 19 of ‘951.
Regarding claim 40, the claim limitation of “save the outputted data in a computer memory, upon determining that the client device failed to display the outputted data; and resend the data to the client device, upon determining that at least one of a new connection between the client device and the computer is established and an application associated with controlling the computer is activated on the client device” is corresponding to claim limitation of “wherein the computer is further programmed to: save the outputted data in a computer memory, upon determining that the client device failed to display the outputted data; and resend the data to the client device, upon determining that at least one of a new connection between the client device and the computer is established and an application associated with controlling the computer is activated on the client device” of claim 20 of ‘951, and thus the claim limitation of 40  is same as claim 20 of ‘951.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425